Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered March 30, 2006, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 256 [2006]; People v Seaberg, 74 NY2d 1, 10 [1989]). His valid waiver of his right to appeal forecloses appellate review of his challenge to the Supreme Court’s suppression determination (see People v Correa, 227 *963AD2d 414 [1996]; People v Velasquez, 181 AD2d 751, 751-752 [1992]; People v Butler, 167 AD2d 347 [1990]). Mastro, J.P., Covello, McCarthy and Dickerson, JJ., concur.